DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figs. 9-10, 37, 41, 44 and 47 are illegible.  The Examiner suggests enlarging and darkening the text in the figures. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per independent claim 1, “An information processing apparatus comprising:… a communication module…” is recited. However, it appears that one of ordinary skill in the art could interpret the apparatus as software per se. According to the instant specification, "the series of pieces of processing (information processing method) described above can be performed by hardware or software” (see paragraph 0222 the specification as filed). A person of ordinary skill in the art would interpret the claimed apparatus to be comprised of only a software module (communication module), rendering the claimed apparatus comprising merely executable functions, which is non-statutory. Although, the specification discloses that the software is installed in a general-purpose computer or the like, such a hardware or computer/processor is not claimed. Dependent claims 2-19 fail to remedy the deficiencies of claim 1 and are likewise rejected.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-10 and 15-16 recite the limitation “located close to”. The term “close” is a relative term which renders the claims indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 11-13 and 17-19 depend from claims 9 and 15 respectively and therefore, are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub 2016/0021163) in view of Ye et al. (U.S. PGPub 2014/0146129).

Regarding claims 1 and 20, Lee teaches An information processing apparatus comprising: a communication module that performs protocol negotiation for content uplink stream, (Lee, see fig. 2; see paragraph 0041 where Calling user equipment 11 may request call-connection to user equipment 21 (e.g., called user equipment) by providing the codec list of calling user equipment 11 to user equipment 21... generate a call connection request message and transmit the generated call connection request message to called user equipment 21. Called user equipment 21 may select one of codecs in the calling party codec list received from calling user equipment 11 and perform codec negotiation...After completion of the codec negotiation, the call connection may be established between the calling user equipment 11 and user equipment 21 based on the selected codec...)
wherein the communication module transmits to an other communication device a Service object that includes information regarding stream of a content for use in the 
performs control protocol negotiation for the content uplink stream with the other communication device. (Lee, see fig. 2; see paragraph 0041 where Calling user equipment 11 may request call-connection to user equipment 21 (e.g., called user equipment) by providing the codec list of calling user equipment 11 to user equipment 21... generate a call connection request message and transmit the generated call connection request message to called user equipment 21. Called user equipment 21 may select one of codecs in the calling party codec list received from calling user equipment 11 and perform codec negotiation...After completion of the codec negotiation, the call connection may be established between the calling user equipment 11 and user equipment 21 based on the selected codec...)
However, Lee does not explicitly teach receives from the other communication device information for negotiation transmitted on a basis of the Service object, and
Ye teaches receives from the other communication device information for negotiation transmitted on a basis of the Service object, and (Ye, see fig. 6; see 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lee and Ye to provide the technique of receiving from the other communication device information for negotiation transmitted on a basis of the Service object of Ye in the system of Lee in order to make it easier to intercommunicate with different communication systems (Ye, see paragraph 0005).

Regarding claim 2, Lee-Ye teaches wherein, in the Service object, a plurality of CandidateDescriptions for a protocol and a format for use in the content uplink stream is described as candidates. (Lee, see figs. 2-4; see paragraph 0025 where include determining that transcoding is required...when a session description protocol (SDP) format type of the communication network…; see paragraph 0040 where the call connection request message may further include information on a serving network of the calling user equipment, subscription information associated with the calling user equipment, and service registration information associated with the calling user equipment. The subscription information may be information registered for and required 

Regarding claim 5, Lee-Ye teaches wherein each of the plurality of CandidateDescriptions includes WorkflowDescription that defines an other application related to media processing in the other communication device and a resource condition required for the media processing. (Lee, see figs. 2-4; see paragraph 0040 where the call connection request message may further include information on a serving network of the calling user equipment, subscription information associated with the calling user equipment, and service registration information associated with the calling user equipment. The subscription information may be information registered for and required for subscribing a related service through the serving network. The registration information may be information on an associated user and the calling user equipment for registering for the related service...codec list is information on a list of codecs supported by the calling user equipment (e.g., call-originating user equipment). A called party codec list may be information on a list of codecs supported by a called user 

Regarding claim 6, Lee-Ye teaches wherein the information for the negotiation includes information of the CandidateDescription selected by the other communication device on a basis of the Service object. (Lee, see figs. 2-4; see paragraph 0040 where the call connection request message may further include information on a serving network of the calling user equipment, subscription information associated with the calling user equipment, and service registration information associated with the calling user equipment. The subscription information may be information registered for and required for subscribing a related service through the serving network. The registration information may be information on an associated user and the calling user equipment for registering for the related service...codec list is information on a list of codecs supported by the calling user equipment (e.g., call-originating user equipment). A called party codec list may be information on a list of codecs supported by a called user equipment (e.g., call-receiving user equipment)...; see paragraph 0041 where  select one of codecs in the calling party codec list received from calling user equipment 11 and perform codec negotiation with the calling user equipment based on the selected codec...)

Regarding claim 7, Lee-Ye teaches wherein, on a basis of the information for the negotiation, a Session object is stored in the Service object on a basis of the CandidateDescription selected from the Service object. (Lee, see figs. 2-4; see paragraph 0025 where include determining that transcoding is required...when a session description protocol (SDP) format type of the communication network…; see paragraph 0040 where the call connection request message may further include information on a serving network of the calling user equipment, subscription information associated with the calling user equipment, and service registration information associated with the calling user equipment. The subscription information may be information registered for and required for subscribing a related service through the serving network. The registration information may be information on an associated user and the calling user equipment for registering for the related service...calling party codec list is information on a list of codecs supported by the calling user equipment (e.g., call-originating user equipment). A called party codec list may be information on a list of codecs supported by a called user equipment (e.g., call-receiving user equipment)...; see paragraph 0041 where select one of codecs in the calling party codec list received from calling user equipment 11 and perform codec negotiation with the calling user equipment based on the selected codec...)

Regarding claim 8, Lee-Ye teaches wherein the Service object is generated by the communication module serving as a side that transmits a content in the content uplink stream. (Lee, see figs. 2-4; see paragraph 0040 where the call connection request message may further include information on a serving network of the calling 

Regarding claim 9, Lee-Ye teaches wherein a plurality of the information processing apparatuses is connected via a network to form an information processing system, and (Lee, see fig. 1; see paragraph 0028 where n application server may be provided for providing an Internet Protocol (IP) communication service to user equipment coupled to a heterogeneous communication network environment including a transcoding server, a database server, a calling party softswitch, and a called party softswitch...)
in the information processing apparatus located close to the other communication device, an application serving as the communication module is executed, and (Lee, see fig. 1; see paragraph 0028 where n application server may be provided for providing an Internet Protocol (IP) communication service to user equipment coupled to a 
an other application is connected at a subsequent stage to the application serving as the communication module and is executed. (Lee, see fig. 1; see paragraph 0028 where n application server may be provided for providing an Internet Protocol (IP) communication service to user equipment coupled to a heterogeneous communication network environment including a transcoding server, a database server, a calling party softswitch, and a called party softswitch...; see paragraph 0034 where transcoding may be selectively performed between a calling party and a called party only when two parties do not have a common codec. In particular, an application server may determine whether transcoding is required between a calling party and a called party before a call connection request message is transmitted to the called party in accordance with at least one embodiment. When the transcoding is required, the application server may establish one channel between a calling party and a transcoding server and the other channel between a called party and the transcoding server...; see figs. 2-4)

Regarding claim 10, Lee-Ye teaches wherein, in a case where, in the information processing apparatus located close to the other communication device, a resource required for the other application connected at a subsequent stage to the application serving as the communication module is unable to be secured, the other application is executed on the other information processing apparatus than the information processing apparatus on which the application serving as the communication module is executed. (Lee, see figs. 2-4; see paragraph 0041 where  select one of codecs in the calling party 

Regarding claim 14, Lee-Ye teaches wherein the Service object is generated by the communication module serving as a side that receives a content in the content uplink stream. (Lee, see figs. 2-4; see paragraph 0097 where called user equipment 21 generates a call connection response message in response to the received transcoding call connection request message. Since the transcoding call connection request message includes the first codec supportable by called user equipment 21 and the IP address of transcoding server 400 as the source address of the calling party, called user equipment 21 may generate a normal call connection response message for codec negotiation...)

Regarding claim 15, Lee-Ye teaches wherein a plurality of the other communication devices is connected via a network to form an information processing system, and (Lee, see fig. 1; see paragraph 0028 where n application server may be provided for providing an Internet Protocol (IP) communication service to user equipment coupled to a heterogeneous communication network environment including a transcoding server, a database server, a calling party softswitch, and a called party softswitch...)

an other application is connected at a subsequent stage to the application serving as the communication module and is executed. (Lee, see fig. 1; see paragraph 0028 where n application server may be provided for providing an Internet Protocol (IP) communication service to user equipment coupled to a heterogeneous communication network environment including a transcoding server, a database server, a calling party softswitch, and a called party softswitch...; see paragraph 0034 where transcoding may be selectively performed between a calling party and a called party only when two parties do not have a common codec. In particular, an application server may determine whether transcoding is required between a calling party and a called party before a call connection request message is transmitted to the called party in accordance with at least one embodiment. When the transcoding is required, the application server may establish one channel between a calling party and a transcoding server and the other channel between a called party and the transcoding server...; see figs. 2-4)

Regarding claim 16, Lee-Ye teaches wherein, in a case where, in the other communication device located close to the information processing apparatus, a resource required for the other application connected at a subsequent stage to the 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Ye in view of Jung (U.S. PGPub 2011/0090902).

Regarding claim 3, Lee-Ye teaches all the features of claim 2. However. Lee-Ye does not explicitly teach wherein the Service object includes priority assigned to each of the plurality of CandidateDescriptions.
Jung teaches wherein the Service object includes priority assigned to each of the plurality of CandidateDescriptions. (Jung, see figs. 1 and 3-4B; see abstract where priority information of each of first and second terminals...a highest priority in the priority information of the first and second terminals; see paragraph 0037 where including the user priority information to the VoIP clients 100 and 110. Thereafter, the VoIP servers 103 and 117 perform a Session Description Protocol (SDP) negotiation process with the transmitting and receiving VoIP clients 100 and 110. The VoIP servers 103 and 117 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lee-Ye and Jung to provide the technique of the Service object includes priority assigned to each of the plurality of CandidateDescriptions of Jung in the system of Lee-Ye in order to improve QoS by allowing each terminal to be provided differentiated QoS (Jung, see paragraph 0131).

Regarding claim 4, Lee-Ye-Jung teaches wherein the priority is determined in accordance with a network bandwidth situation. (Jung, see figs. 1 and 3-4B; see paragraph 0037 where including the user priority information to the VoIP clients 100 and 110. Thereafter, the VoIP servers 103 and 117 perform a Session Description Protocol (SDP) negotiation process with the transmitting and receiving VoIP clients 100 and 110. The VoIP servers 103 and 117 deliver the SDP negotiation results and user priority information to the PDFs 109 and 123 using IMS QoS signals. The SDP negotiation results include information about the codec and bandwidth now in use between the .
	
Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Ye in view of Lei (U.S. PGPub 2012/0212569).

Regarding claim 11, Lee-Ye teaches all the features of claim 10. However, Lee-Ye does not explicitly teach wherein, when a handover occurs due to movement of the other communication device, the information processing apparatus which is a first apparatus before transfer negotiates with the information processing apparatus which is a second apparatus after transfer to secure the resource required for the other application.
Lei teaches wherein, when a handover occurs due to movement of the other communication device, the information processing apparatus which is a first apparatus before transfer negotiates with the information processing apparatus which is a second apparatus after transfer to secure the resource required for the other application. (Lei, see figs. 2-3 and 6; see paragraph 0053 where when signals of a network covered by the packet switch domain where the video conversation currently locates (moved to 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lee-Ye and Lie to provide the technique of when a 

Regarding claim 12, Lee-Ye-Lei teaches wherein, in a state where a first part of the other application is maintained in the information processing apparatus which is the first apparatus before transfer, a second part other than the first part is executed in the information processing apparatus which is the second apparatus after transfer. (Lei, see figs. 2-3 and 6; see paragraph 0053 where when signals of a network covered by the packet switch domain where the video conversation currently locates (moved to current position) are not good or become unavailable, as long as source MME and eNodeB detect the presence of a video conversation, the procedure of handing over to the circuit switch domain...; see paragraph 0069 where transmits a handover request, such as the Handover Require message...; see paragraph 0072 where UE negotiates with the MSC Server to discuss how to establish a logical communication channel for video conversations on the established 64 kbps communication link. The protocol of the negotiation may be H.245 protocol. Namely, step 21 as shown in FIG. 3. Such negotiation can be initiated by UE, or it can also be initiated by the MSC Server. If initiated by UE, it is initiated after UE transmitting a handover complete message (handover mentioned herein refers to the handover in which UE hands over to the target 
The motivation regarding to the obviousness to claim 11 is also applied to claim 12.
		
Regarding claim 13, Lee-Ye-Lei teaches wherein, the other application is executed in a plurality of the information processing apparatuses as the information processing apparatuses which are the second apparatuses after transfer. (Lei, see figs. 2-3 and 6; see paragraph 0053 where when signals of a network covered by the packet switch domain where the video conversation currently locates (moved to current position) are not good or become unavailable, as long as source MME and eNodeB detect the presence of a video conversation, the procedure of handing over to the circuit switch domain...; see paragraph 0069 where transmits a handover request, such as the Handover Require message...; see paragraph 0072 where UE negotiates with the MSC 
The motivation regarding to the obviousness to claim 11 is also applied to claim 13.

Regarding claim 17, Lee-Ye teaches all the features of claim 10. However, Lee-Ye does not explicitly teach wherein, when a handover occurs due to movement of the information processing apparatus, the other communication device which is a first 
Lei teaches wherein, when a handover occurs due to movement of the information processing apparatus, the other communication device which is a first device before transfer negotiates with the other communication device which is a second device after transfer to secure the resource required for the other application. (Lei, see figs. 2-3 and 6; see paragraph 0053 where when signals of a network covered by the packet switch domain where the video conversation currently locates (moved to current position) are not good or become unavailable, as long as source MME and eNodeB detect the presence of a video conversation, the procedure of handing over to the circuit switch domain...; see paragraph 0069 where transmits a handover request, such as the Handover Require message...; see paragraph 0072 where UE negotiates with the MSC Server to discuss how to establish a logical communication channel for video conversations on the established 64 kbps communication link. The protocol of the negotiation may be H.245 protocol. Namely, step 21 as shown in FIG. 3. Such negotiation can be initiated by UE, or it can also be initiated by the MSC Server. If initiated by UE, it is initiated after UE transmitting a handover complete message (handover mentioned herein refers to the handover in which UE hands over to the target radio network) to the target RNC, namely, step 21 is executed after step 17 as shown in FIG. 3. If initiated by the MSC server, it is initiated after the MSC Server receiving the handover complete message...; see paragraph 0075 where then the third transmitting means 603 transmits to the target RNC a relocation request requesting an allocation of resources, such as the Relocation Request message as shown in step 7 in FIG. 3, 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Lee-Ye and Lie to provide the technique of wherein, when a handover occurs due to movement of the information processing apparatus, the other communication device which is a first device before transfer negotiates with the other communication device which is a second device after transfer to secure the resource required for the other application of Lie in the system of Lee-Ye in order to provide conversation continuity in an increasingly competitive telecommunication industry (Lei, see paragraph 0035).

Regarding claim 18, Lee-Ye-Lei teaches wherein, in a state where a first part of the other application is maintained in the other communication device which is the first device before transfer, a second part other than the first part is executed in the other communication device which is the second device after transfer. (Lei, see figs. 2-3 and 6; see paragraph 0053 where when signals of a network covered by the packet switch domain where the video conversation currently locates (moved to current position) are not good or become unavailable, as long as source MME and eNodeB detect the presence of a video conversation, the procedure of handing over to the circuit switch 
The motivation regarding to the obviousness to claim 17 is also applied to claim 18.

Regarding claim 19, Lee-Ye-Lei teaches wherein, the other application is executed in a plurality of the other communication devices as the other communication devices which are the second devices after transfer. (Lei, see figs. 2-3 and 6; see paragraph 0053 where when signals of a network covered by the packet switch domain where the video conversation currently locates (moved to current position) are not good or become unavailable, as long as source MME and eNodeB detect the presence of a video conversation, the procedure of handing over to the circuit switch domain...; see paragraph 0069 where transmits a handover request, such as the Handover Require message...; see paragraph 0072 where UE negotiates with the MSC Server to discuss how to establish a logical communication channel for video conversations on the established 64 kbps communication link. The protocol of the negotiation may be H.245 protocol. Namely, step 21 as shown in FIG. 3. Such negotiation can be initiated by UE, or it can also be initiated by the MSC Server. If initiated by UE, it is initiated after UE transmitting a handover complete message (handover mentioned herein refers to the handover in which UE hands over to the target radio network) to the target RNC, namely, step 21 is executed after step 17 as shown in FIG. 3. If initiated by the MSC server, it is initiated after the MSC Server receiving the handover complete message...; see paragraph 0075 where then the third transmitting means 603 transmits to the target RNC a relocation request requesting an allocation of resources, such as the Relocation Request message as shown in step 7 in FIG. 3, wherein, a 64 bps communication link being necessarily reserved for the video conversation is indicated, and negotiating means 602 for negotiating with UE then discusses how to establish a logical communication channel required for the video conversation on the 64 bps 
The motivation regarding to the obviousness to claim 17 is also applied to claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. Patent 9614714, which describes signaling referring to setup of H.324 video telephone between media gateway and controller;
U.S. PGPub 2016/0234261, which describes a method for setting up a communication link between a first telephony terminal (PA) and a second telephony terminal (PB) in a communication network; and
U.S. PGPub 2015/0163788, which describes wireless media sharing from multiple sources to a single sink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443